Citation Nr: 1713987	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  16-14 076	)	DATE
	)
	)


THE ISSUE

Whether an August 23, 2007, decision by the Board of Veterans' Appeals that denied service connection for diabetes mellitus type 2, asserted as secondary to exposure to herbicides, should be revised or reversed on the grounds of clear and unmistakable error (CUE).

[The issues of entitlement to service connection for the cause of the Veteran's death; entitlement to service connection for diabetes mellitus, for accrued benefits purposes; and entitlement to service connection for multiple chemical sensitivity (claimed as a blood disorder) are the subject of a separate decision.]  



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The moving party is the widow of a Veteran who served from October 1970 to April 1972 and from August 1990 to August 1991.  He also served in the Air Force Reserve.  He died in May 2011.

This matter is before the Board on a November 2014 motion challenging the Board's August 2007 decision that denied a claim for service connection for diabetes mellitus type 2, asserted as secondary to exposure to herbicides.

The Board acknowledges that in February 2015, a private attorney submitted a VA Form 21-22a appointing her as the appellant's attorney, and a motion withdrawing the claim for CUE.  The attorney submitted another such motion in October 2015.  However, in an April 2016 letter to appellant, the Board informed the appellant that the attorney had not been accredited to represent claimants before VA and the appellant's prior appointment of DAV remained in effect.  As the attorney was not the representative of the appellant, the withdrawals of the CUE claim are without effect.  


FINDING OF FACT

1.  In an August 2007 decision, the Board denied a claim of service connection for diabetes mellitus type 2 on the basis that the Veteran is not presumed to be exposed to herbicides, including Agent Orange, and there is no evidence showing that the he was exposed to herbicides during service, including Agent Orange and diabetes mellitus was not present in service or until many years thereafter, and was not shown to be related to service or to an incident of service origin. 

2.  The Board's August 2007 decision was not based on CUE.


CONCLUSION OF LAW

The August 2007 Board decision is not subject to revision by CUE as to the issue of entitlement to service connection for diabetes mellitus  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist do not apply to a claim for CUE in a previous decision.  Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc). 

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

A CUE motion is not an appeal and, with certain exceptions, is not subject to the provisions of 38 C.F.R. Parts 19 and 20, which relate to the processing and disposition of appeals.  38 C.F.R. § 20.1402.  Neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411(a) and (b). 

A motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b); see Simmons v. Principi, 17 Vet. App. 104, 114 (2003). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(b) and (c); see Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the appellant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

The Board's August 2007 decision stemmed from the Veteran's claim that he had been exposed to dioxin from 1979 to 1982 when he flew planes that had been used to spray Agent Orange in Vietnam from 1962 to 1971, and remained positive for dioxin.

The Board's August 2007 decision denied service connection for diabetes mellitus in part because the Veteran did not serve in the Republic of Vietnam and was not awarded the Vietnam Service Medal, and thus was not presumed to be exposed to herbicides, including Agent Orange, and there was no evidence showing that he was exposed to herbicides during service, including Agent Orange.  

The November 2014 motion quoted the Board's decision that 

despite a specific request to do so, the veteran has not provided VA with any information to permit the RO to verify the identity of the precise aircraft on which he flew to determine whether the specific planes were involved in spraying Agent Orange in Vietnam or had herbicide residue.  Thus, VA was unable to take further action on this matter.

August 2007 Board decision at p. 5.  

The November 2014 motion argues that the Veteran had provided testimony to VA as to the planes he flew, as well as a photograph.  It was also argued that the appellant was later able to obtain records that show that the Veteran flew planes from 1972 to 1982 while in the Air Force Reserve that were positive for dioxin.  

Thus, the November 2014 motion is a clear-cut assertion that the Board failed to fulfill its duty to assist the Veteran with the development of facts relevant to his claim by not remanding for additional development.  However, CUE does not include a failure to fulfill VA's duty to assist with the development of facts relevant to a claim.  As a result, the error complained of in this respect cannot be clear and unmistakable.  38 C.F.R. §§ 20.1403(d) and 20.1404(b).  

Moreover, it is not absolutely clear that a different result would have ensued had the Board not made the alleged error.  As a result, the error complained of in this respect cannot be clear and unmistakable.  38 C.F.R. §§ 20.1403(c) and 20.1404(b); see Bustos, supra.

In sum, the moving party has not clearly and specifically set out the alleged clear and unmistakable error of fact or law in the August 2007 Board decision, the legal or factual bases for such allegations, and why the result would have been manifestly different but for the alleged error.  Because the Board finds that the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice. 

While this decision does not preclude the moving party from submitting more specific allegations of CUE, the Board suggests that she carefully consider the above-noted requirements before refiling a motion, in order to obtain a better grasp of what does and does not constitute CUE.  


ORDER

The motion for revision or reversal of the August 23, 2007, Board decision on the basis of CUE is dismissed without prejudice to refiling.



                       ____________________________________________
	M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



